USB Leasing LT v Urena (2019 NY Slip Op 07549)





USB Leasing LT v Urena


2019 NY Slip Op 07549


Decided on October 22, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2019

Renwick, J.P., Gische, Tom, Gesmer, Moulton, JJ.


10168 25876/18E

[*1] USB Leasing LT,	 Plaintiff-Appellant,
vMaritza Altagracia Urena, et al., Defendants, JR Inwood Parking & Dealer Corp., Defendant-Respondent.


RAS Boriskin, LLC, Westbury (Joseph F. Battista of counsel), for appellant.
Anton Antomattei, Carmel, for respondent.

Order, Supreme Court, Bronx County (Ruben Franco, J.), entered on or about June 19, 2018, which denied plaintiff's application for a stay of the auction of an automobile and for an order releasing the automobile to plaintiff, unanimously affirmed, without costs.
Although plaintiff, which was ordered to make personal service on or before May 29, 2018, may have complied with the strict terms of the interim stay order based its on nail-and-mail service in the afternoon of May 22, 2018 and its service on the Secretary of State on May 29, 2018, the court correctly denied the motion for a stay of the auction. Plaintiff was admittedly on notice that the auction was scheduled for 9:00 a.m. on May 22, and it appears that any service on defendant JR Inwood of notice of the entry of a temporary stay of the auction, including the service on all defendants on May 22 at 1:36 p.m., was effectuated after the valid auction took place at 9:00 a.m., at the parking lot. There is no claim from plaintiff that it attempted to serve the papers on JR Inwood prior to the sale, even though it had knowledge of the noticed time, and thus, an order vacating the sale would be inequitable under the circumstances (see e.g. Currier v First Transcapital Corp. , 190 AD2d 507, 508 [1st Dept 1993]; Town of Oyster Bay v New York Tel. Co. , 75 AD2d 598 [2d Dept 1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2019
CLERK